Exhibit 10.02

 

LOGO [g553725dsp70.jpg]

 

 

Form of Centuri Construction Group, Inc.

Executive Long-Term Incentive Plan (LTIP)



--------------------------------------------------------------------------------

Table of Contents

 

SECTION    PAGE   PLAN OBJECTIVES      3   ELIGIBILITY AND TARGET LONG-TERM
INCENTIVE OPPORTUNITY      3   PLAN DESIGN WITH PERFORMANCE MEASURES & GOALS   
  3   PLAN DESCRIPTION      4   MEASURES AND MEASUREMENT PERIOD      4  
PARTICIPANTS      4   VESTING AND PAYMENT      5   LTIP CALCULATION EXAMPLE     
8   TERMS AND CONDITIONS      9   GOVERNING TERMS AND CONDITIONS TO THE CENTURI
EXECUTIVE LONG-TERM INCENTIVE PLAN      10  



--------------------------------------------------------------------------------

Plan Objectives

 

 

  •  

Retain key executives for the long-term.

 

  •  

Connect long-term compensation to Centuri’s long-term strategy.

 

  •  

Incentivize key executives to act like owners.

Eligibility and Target Long-Term Incentive Opportunity

 

With a view towards rewarding those executives and managers with significant
influence over Centuri’s performance, eligibility for the Plan will be based
upon such pay-grades (including appropriate executives and managers) as are
selected by the Centuri Compensation Steering Committee (the “Committee”) which
group shall be comprised of the Centuri President & CEO (the “Centuri CEO”), the
Centuri Executive Vice-President/Chief Financial Officer, and the Centuri Senior
Vice-President/Human Resources.

Each eligible executive will be individually notified by letter of his or her
[annual] LTIP target incentive opportunity expressed as a percentage of Base
Salary at both “Target” and “Maximum” performance (see below), with incentives
based on attainment of earnings growth. An eligible executive’s Base Salary will
be based on the executive’s salary as of December 31, 2017, and the executive’s
target percentage will be based on his/her position as of December 31, 2017.

The term “Plan Year” or “year” means the calendar year.

An executive eligible to participate in the LTIP must be employed by Centuri, or
one of Centuri affiliated companies, on January 1 [of the Plan year / beginning
of the measurement period]. Notwithstanding the foregoing, during the a
measurement period for the LTIP, the Centuri CEO may designate one or more other
executives as eligible to participate in the LTIP; provided, however, that any
LTIP award payable to such designated executive shall be a prorated award, as
determined by the Committee, with such proration based on the portion of the
measurement period in which the designated executive actually participates in
the LTIP.

Plan Design with Performance Measures and Goals

 

The purpose of the LTIP is to align the interests (and motivate the actions) of
Centuri’s key executives and managers with the interests of Centuri’s owners in
growing Centuri’s earnings. The LTIP award is determined based upon Centuri’s
3-Yr compounded Enterprise Value (EV) growth (%) rate. Where EV is defined as:

Enterprise Value = (EBITDA x Multiplier) – Net Debt

The term “Net Debt” is defined as bank borrowings less cash. On an annual basis
the management of Centuri will recommend a multiplier to the Board for approval.
The multiplier will be a number approved by the Board for a particular Plan Year
and shall be used in the calculation of Centuri’s 3-Yr compounded Enterprise
Value (EV) growth (%) rate for such year.

 

 

CENTURI CONSTRUCTION GROUP    LTIP    P A G E | 3



--------------------------------------------------------------------------------

All determinations of Centuri’s 3-Yr compounded Enterprise Value (EV) growth (%)
rate for a Plan Year shall be made by the Committee, subject to policies and
procedures approved by the Board, and shall be final and conclusive with respect
to all executives participating in the LTIP.

Plan Description

 

Three-Year Compounded EV Growth (%)

At the beginning of the Plan Year, the Committee shall set a target three-year
growth in EV goal, as a percent for Centuri. At the end of the three-year
measurement period, actual performance will be measured and compared against the
pre-set goal.

In the event that actual performance produces an EV growth (%) that straddles
two percentages set forth in the “Award” column of Appendix C, the award
percentage for such performance shall be the interpolated value of the two award
percentages.

If the three-year compounded EV growth (%) for Centuri for a measurement period
is less than [threshold] (i.e., the “Threshold”), then the LTIP award shall be
$0 dollars. This means that there is no LTIP payout award for measurement period
if Centuri’s three-year compounded EV growth (%) comes in below Threshold. At or
above the Threshold (6.1%), the award starts at 25% of Target. The award
increases until it caps out at 200% for performing at Maximum or better.

Measures and Measurement Period

 

The objective of the LTIP is to grow Centuri’s EV year over year. Therefore, the
measurement period for compounded earnings growth is three-years. An award
earned will generally be paid out, if at all, in a lump sum payment occurring
during the first six calendar months following the end of the three-year
measurement period (i.e., the LTIP Award for 2018 will be paid in the first six
months of 2021).

A new LTIP for each Plan Year, with each such plan subject to a new three-year
measurement period and revised Appendices, will be created and implemented in
the discretion of the Committee and subject to approval by the Board.

Participants

 

Pre-established for each participant are target payout amounts stated as a
percent of Base Salary. For purposes of this 2018 LTIP, the term “Base Salary”
means a LTIP participant’s base salary as of December 31 immediately prior to
the measurement period, as shown on the participant’s employer’s payroll system;
provided, however, that in no event will “Base Salary” include overtime pay,
disability pay, bonuses or any other type incentive pay, cash or non-cash
taxable or non-taxable fringe benefits including but not limited to car, club or
other allowances, or any other supplemental compensation.

 

 

CENTURI CONSTRUCTION GROUP    LTIP    P A G E | 4



--------------------------------------------------------------------------------

Vesting and Payment

 

Vesting:

A LTIP participant’s LTIP award will remain 0% vested unless the participant
remains an employee of Centuri, or one of its affiliated companies, on the date
that an LTIP award is paid to the participant. Vesting is accelerated in the
event a participating executive incurs a Separation from Service due to death,
Disability, or Retirement. The terms “Disability” “Retirement” and “Separation
from Service” are defined in the Payment section below.

For example:

(1) At the beginning of 2018, the Committee sets the three-year target EV growth
rate goal (subject to Board approval).

(2) Prior to the date in 2021 that a 2018 LTIP award is paid to a participant
while he/she is still an employee of Centuri, or an affiliated company of
Centuri, the participant will remain 0% vested in his/her potential 2018 LTIP
award. Notwithstanding the foregoing, accelerated pro-rata vesting of a
participating executive’s 2018 LTIP award applies if, prior to the 2021 payment
date for the 2018 LTIP award, the executive incurs a Separation from Service due
to death, Disability, or Retirement.

(3) In the first six months of 2021 (once the Centuri books are closed,
three-year compounded EV growth (%) can be determined, and the award can be
calculated) an award that has been earned will be paid to the participating
executive in a lump sum payment if, and only if, the executive remains employed
by Centuri at the time of payment. The Centuri CEO shall have the discretion to
pay an award to individuals who leave employment after the 3 year 2018-2020
measurement period but prior to the 2021 payment date. LTIP payments are taxable
and subject to payroll withholding taxes when paid.

If during the 2018 to 2020 measurement period a participating executive incurs a
Separation from Service due to death, Disability, or Retirement, the
participating executive will, on such date, have his/her vesting accelerated on
a pro-rata basis (to the nearest month of completed service) based on the
percentage of the vesting period the executive has actually completed.

Payment:

Provided that an executive has complied with the non-solicitation, non-compete,
and confidentiality requirements described in Section 3.12, any full or prorated
LTIP award payable with respect to the participating executive will (subject to
the Specified Employee rule set forth below and any existing timely and properly
made deferral election made pursuant to the rules in the Centuri Construction
Group, Inc. Executive Deferred Compensation Plan (the “Centuri DC Plan”) and the
election requirements of Treasury Regulation Section 1.409A-2(a)(8) and
Section 409A (defined below)) be paid in one lump sum payment to the executive,
or if the executive has died his/her beneficiary(ies), during the first six
calendar months of the calendar year immediately following the end of the
measurement period.

 

 

CENTURI CONSTRUCTION GROUP    LTIP    P A G E | 5



--------------------------------------------------------------------------------

Notwithstanding the foregoing paragraph, if a participating executive incurs a
Separation from Service due to Disability or Retirement, no award shall be paid
to such executive, and such award shall be forfeited, if the executive is under
age 70 and the executive has failed, prior to the end of the above-stated
six-month payment period, to execute an agreement with Centuri that contains
non-solicitation, non- compete, and confidentiality provisions that are
acceptable to the Committee and substantially similar to the terms that the
executive should have already agreed to pursuant to Section 3.12 Miscellaneous.

Payout amounts will be based upon complete service years only. For example, if
an executive’s Separation from Service due to death, Disability, or Retirement
occurs on June 30th in year 2 of the three-year measurement period, the
executive’s service will yield a 50% payout of any actual LTIP award and such
50% prorated award will be multiplied by the executive’s prorated 50% vesting
resulting in a LTIP award equal to 50% x 50% = 25% of the any actual LTIP award
that the executive would have earned if the executive’s Separation from Service
had not occurred until after the end of the three-year measurement period.

The time and form of LTIP payments, as set forth in this Payment section, may
not be modified unless modification is:

(1) Allowed by Section 409A of the Internal Revenue Code of 1986 (the “Code”)
and the rules, regulations, and published guidance of the Internal Revenue
Service (the “IRS”) for Code Section 409A (hereinafter all collectively referred
to as “Section 409A”), and

(2) Approved by the Committee or the Board.

Separation from Service for any reason other than death, Disability or
Retirement will result in immediate and total forfeiture of any LTIP award
payments that, at the time of Separation from Service, have not been paid.

Notwithstanding the forgoing rules, if a Change in Control (as defined below)
occurs, the above described pro-rated vesting and payment methodology will apply
to a participating executive if:

(1) The executive incurs an employer-initiated involuntary Separation from
Service within 6 months following the Change in Control transaction, or

(2) The acquiring surviving/acquiring entity fails to assume the LTIP in its
current form.

Notwithstanding the forgoing payment provisions, and subject to any deferral
election made by the executive under the Centuri DC Plan, if a participating
executive is a Specified Employee as of the date of his or her Separation from
Service, no distribution on account of the executive’s Separation From Service,
due to Retirement, may be made with respect to such executive before the date
that is six months after the executive’s Separation From Service (or, if earlier
than the end of the six-month period, the date of the executive’s death). In
such case, any payment that would be made within such six-month period will be
accumulated and paid in a single lump sum on the earliest business day that
complies with the requirements of Section 409A.

 

 

CENTURI CONSTRUCTION GROUP    LTIP    P A G E | 6



--------------------------------------------------------------------------------

For purposes of this LTIP, a “Change in Control” shall be deemed to have
occurred on the date that one of the following events has occurred: (a) any one
person, or more than one person acting as a group, acquires (including through
purchase or by merger or other business combination) ownership of stock of
Centuri that, together with stock held by such person or group, constitutes more
than fifty percent (50%) of the total voting power of the stock of Centuri;
provided, that (i) if any one person or more than one person acting as a group,
is considered to own more than fifty percent (50%) of the total voting power of
the stock of Centuri, the acquisition of additional stock by the same person or
persons is not considered to cause a Change in the Control, and (ii) no Change
in Control shall be deemed to have occurred by virtue of the acquisition of
additional stock by any person who is a Centuri stockholder on the LTIP’s
effective date (or by any group including such person); or (b) any one person,
or more than one person acting as a group, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from Centuri that have a total gross fair market value equal
to all or substantially all of the total gross fair market value of all of the
assets of Centuri immediately before such acquisition or acquisitions; provided,
that (i) gross fair market value means the value of the assets of Centuri, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets, and (ii) there is no Change in Control
when there is a transfer to an entity that is controlled by the stockholders of
the Centuri immediately after such transfer. For purposes of the Plan,
determinations of whether a Change in Control has occurred, whether more than
one person is acting as a group, or whether an entity is controlled by the
stockholders of Centuri shall all be made in accordance with Section 409A.

For purposes of this LTIP, an executive participant shall be deemed to be
“Disabled” or incurred a “Disability” only if the executive has been determined
to be disabled in accordance with the disability insurance maintained by
Centuri.

For purposes of this LTIP, an executive will have “Retired” or incurred a
Separation from Service due to “Retirement” when:

(1) With approval from the Centuri CEO, the executive elects to terminate
his/her employment with Centuri, or one of its affiliated companies, after both
attaining age 59 1⁄2, and completing 12 complete calendar months of employment;
or

(2) The executive has attained age 65 and elects to leave his/her employment
with Centuri, or one of its affiliated companies.

The term “Separation From Service” means the termination of a participating
executive’s employment by Centuri, or one of its affiliated companies, if the
executive dies, retires, or otherwise has a termination of employment with
Centuri, or one of its affiliated companies; provided, that an executive’s
employment relationship is treated as continuing intact while on military leave,
sick leave or other bona fide leave of absence if the period of such leave does
not exceed six months or longer, if an executive’s right to reemployment is
provided either by statute or by contract. A leave of absence constitutes a bona
fide leave of absence only if there is a reasonable expectation that the
executive will return to perform services for Centuri. If the period of leave
exceeds six months and the executive does not retain a right to reemployment
under an applicable statute or by

 

 

CENTURI CONSTRUCTION GROUP    LTIP    P A G E | 7



--------------------------------------------------------------------------------

contract, the employment relationship is deemed to terminate on the first date
immediately following such six-month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the employee to be unable to perform the duties of his or her position of
employment, or any substantially similar position of employment, a 29-month
period of absence may be substituted for such six-month period. For purposes of
the definition of “Separation from Service,” the term “Centuri” includes all
other organizations that together with Centuri are part of the Code
Section 414(b-c) controlled group of organizations. Whether an executive has
incurred a Separation from Service shall be determined based in accordance with
Section 409A. Additionally, if an executive ceases to work as a Centuri
employee, but is retained to provide services as an independent contractor of
Centuri, the determination of whether the executive has incurred a Separation
From Service shall be determined based in accordance with Section 409A.

The term “Specified Employee” means, for any year in which Centuri (or a Code
Section 414(b-c) controlled group member of Centuri) is publicly traded, any
executive who is determined to be a “key employee” (as defined under Code
Section 416(i) without regard to paragraph (5) thereof) for the applicable
period, as determined by the Committee in accordance with Section 409A and in
particular, Treasury Regulations Section 1.409A-1(i) Specified Employees.

Deferral of a LTIP Award Payment and Payment of Deferred Amounts.

 

Payment of a Participant’s LTIP award payment may be deferred if and only if the
Participant makes a timely and proper deferral election pursuant to the rules in
the Centuri DC Plan and such election is compliant with the election
requirements of Treasury Regulation Section 1.409A-2 and Section 409A. If a
deferral election is made, the amount deferred shall be paid out at the times
and in the manner dictated by the terms of such election and the payment
provisions of the Centuri DC Plan.

LTIP Calculation and Example

 

The goal of this LTIP is to provide a long-term incentive for key executives;
accordingly, the 2018 LTIP includes a mix of time based and performance based
award opportunities. This mix, the performance based award opportunities, and
the classification by executive in either Group 1 or Group 2 is shown in
Appendix B.

The time-based award is not subject to a threshold to generate a payment to the
executive. Time-based award amounts, however, are impacted by the change in EV
at the end of the measurement period. If the EV increases by 5% or more over the
measurement period, the time-based award is increased by the percent of
increase, similarly, if EV decreases by 3% or more at the end of the measurement
period, the time-based award amount is decreased by the percentage decrease.

Time-based awards are capped at 33.1% (10% compounded over 3 years) so as to
provide the Company a quantifiable maximum payout of the time-based awards at
the beginning of each plan year. Additionally, the maximum for performance-based
awards is capped at 200% of target.

 

 

CENTURI CONSTRUCTION GROUP    LTIP    P A G E | 8



--------------------------------------------------------------------------------

The amount attributable to performance-based awards is dependent on the growth
of EV achieved over the three-year measurement period. If at the end of the
measurement period EV grows by the target level, then the payout is at target.
If EV growth does not achieve threshold, then no amount is paid.

Sample Group 1 Individual with Target Award = $100,000

30% Time-Based = $30,000

70% Performance-Based = $70,000

Assumes a target of 5% annual growth in Enterprise Value (“EV”)

 

Level of Performance

   Performance Based   Time Based   Total

Below Threshold

   Award   Award  

(-5% three-year decline in  EV)

   0%   $28,5001   $28,5001

Threshold

   $17,5002     

(6.1% three-year growth in EV)

   (25% payout)   $31,8303   $49,330

Target

   $70,0004     

(15.8% three-year growth in EV)

   (100% payout)   $34,7405   $104,740

Maximum

   $140,0006     

(33.1% three-year growth in EV)

   (200% payout)   $39,9307,8   $179,930

F/N

 

  1.

[($100,000 x 30%)] – [($100,000 x 30%) x -5%9] = $28,500

 

  2.

[($100,000 x 70%) x 25%] =17,500

 

  3.

[($100,000 x 30%) x 6.1%9] =$31,830

 

  4.

[$100,000 x 70%] = $70,000

 

  5.

[($100,000 x 30%) x 15.8%9] = $34,740

 

  6.

[($100,000 x 200%) x 70%] = $140,000

 

  7.

Subject to 133.1% cap

 

  8.

[($100,000 x 30%) x 133.1%] = $39,930

 

  9.

Percentage increase in EV

Terms and Conditions

 

LTIP adoption, amendment or termination is at the sole discretion of the Board.
Plan administration and interpretation is at the sole discretion of the
Committee. Nothing herein should be interpreted to communicate any manner of a
promise; no obligations are created beyond those expressly stated in this
document, subject to the above-reserved discretion and all other reservations
herein made. Neither this document (nor the LTIP it describes) amount to, or
result in, any manner of an employment contract or rights to continued
employment.

 

 

CENTURI CONSTRUCTION GROUP    LTIP    P A G E | 9



--------------------------------------------------------------------------------

The LTIP and any participation thereto, are also subject to the additional terms
and conditions contained in the following section, Governing Terms and
Conditions.

Governing Terms and Conditions

 

1. LTIP Amendment and Termination.

The Board may, at any time, and in its discretion, alter, amend, modify, suspend
or terminate the LTIP or any portion thereof; provided, however, that no such
amendment, modification, suspension or termination shall, without the consent of
an employee participating in the LTIP (a “Participant”), adversely affect such
Participant’s rights with respect to future payouts under a previously approved
plan, and provided further, that, no payment of benefits shall occur upon
termination of the LTIP unless the requirements of Section 409A have been met.

2. Plan Administration.

2.1 Administration by Committee. The LTIP shall be administered by the Centuri
Compensation Steering Committee or its express delegate, which shall have the
authority to:

(a) construe and interpret the LTIP and apply its provisions;

(b) promulgate, amend and rescind rules and regulations relating to the
administration of the LTIP;

(c) authorize any person to execute, on behalf of the Centuri, any instrument
required to carry out the purposes of the LTIP;

(d) determine minimum or maximum Awards and payouts under the LTIP;

(e) select, subject to the limitations set forth in the LTIP, those employees
who shall be participants;

(f) interpret, administer, reconcile any inconsistency in, correct any defect in
and/or supply any omission in the LTIP and any instrument or agreement relating
to the LTIP; and

(g) exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the LTIP.

2.2 Non-Uniform Treatment. Board/Committee determinations under the Plan need
not be uniform and any such determinations may be made selectively among
Participants.

 

 

CENTURI CONSTRUCTION GROUP    LTIP    P A G E | 10



--------------------------------------------------------------------------------

2.3 Board Decisions Final. All decisions made by the Board pursuant to the
provisions of the LTIP shall be final and binding on the executives
participating in the LTIP.

3. Miscellaneous.

3.1 No Employment or Other Service Rights. Nothing in the LTIP or any instrument
executed pursuant thereto shall confer upon any Participant any right to
continue to be employed by Centuri or interfere in any way with the right of the
Centuri to terminate the Participant’s employment or service at any time with or
without notice and with or without cause.

3.2 Tax Withholding. Centuri shall have the right to deduct from any amounts
otherwise payable under the LTIP any federal, state, local, or other applicable
taxes required to be withheld.

3.3 Governing Law. The LTIP shall be administered, construed and governed in all
respects under and by the laws of Arizona, without reference to the principles
of conflicts of law (except and to the extent preempted by applicable Federal
law).

3.4 Section 409A. The payments and benefits provided hereunder are intended to
be structured in a manner to avoid the implication of any penalty taxes under
Section 409A. In no event shall Centuri or any of its affiliates be liable for
any additional tax, interest or penalties that may be imposed on a Participant
as a result of Section 409A or any damages for failing to comply with
Section 409A (other than for withholding obligations or other obligations
applicable to employers, if any, under Section 409A). Notwithstanding any
provision in the Agreement to the contrary:

(a) If any LTIP payment is determined to be subject to Section 409A, the LTIP
shall be interpreted and administered such that such payments comply to the
fullest extent possible with Section 409A.

(b) Each payment hereunder shall be deemed to be a separate and distinct payment
for purposes of Section 409A.

3.5 General Assets/Trust. All amounts provided under the LTIP shall be paid from
the general assets of Centuri and no separate fund shall be established to
secure payment.

3.6 No Warranties. Neither Centuri nor the Board warrants or represents that the
value of any Participant’s potential payout.

3.7 Beneficiary Designation. Subject to the provisions of any Committee approved
LTIP Beneficiary Designation Form, each executive participating in this LTIP (a
“Participant”) may from time to time name any beneficiary or beneficiaries to
receive the Participant’s interest in the LTIP in the event of the Participant’s
death. Each designation will revoke all prior

 

 

CENTURI CONSTRUCTION GROUP    LTIP    P A G E | 11



--------------------------------------------------------------------------------

designations by the same Participant, shall be in a form reasonably prescribed
by the Committee and shall be effective only when filed by the Participant in
writing with Centuri during the Participant’s lifetime. If a Participant fails
to designate a beneficiary, then the Participant’s designated beneficiary shall
be deemed to be the Participant’s lawful spouse and if the Participant has no
lawful surviving spouse then the Participant’s estate.

3.8 No Assignment and Unsecured Creditor. Neither a Participant nor any other
person shall have any right to sell, assign, transfer, pledge, anticipate or
otherwise encumber, transfer, hypothecate or convey any amounts payable
hereunder prior to the date that such amounts are paid, except for the
designation of beneficiaries. A Participant’s rights to Plan benefits represent
rights of only a Centuri general unsecured creditor. The Plan constitutes a mere
promise by Centuri to make benefit payments in the future. It is the intention
of Centuri that the Plan be unfunded for tax purposes and for purposes of Title
I of ERISA.

3.9 Expenses. The costs of administering the LTIP shall be paid by Centuri.

3.10 Severability. If any provision of the LTIP is held to be invalid, illegal
or unenforceable, whether in whole or in part, such provision shall be deemed
modified to the extent of such invalidity, illegality or unenforceability and
the remaining provisions shall not be affected.

3.11 Headings and Subheadings. Headings and subheadings in the LTIP are for
convenience only and are not to be considered in the construction of the
provisions hereof.

3.12 Obligations of Non-Solicitation/Non-Compete/Confidentiality

(a) A precondition to eligibility under the LTIP and payment of LTIP award(s),
shall be that of the Participant agreeing to the following obligations (which
agreement shall be evidenced by Participant’s signature to the “congratulations”
letter, issued by the Centuri CEO, with which the LTIP was submitted for
Participant’s review):

1. For purposes of the Section 3.12, the term “Centuri” shall include its
subsidiaries. At no time during Participant’s employment at Centuri (or any
affiliate) or within a period of one year immediately following termination of
same (for any reason and no matter by whom) shall Participant in any way:

i. solicit or persuade any officer, employee, consultant or agent of Centuri to
leave the services thereof or, if Participant is no longer employed at Centuri,
hire any such individual who was a Centuri employee at the time of such
solicitation or hiring.

ii. solicit or persuade any customer, prospective customer, licensee, vendor,
consultant, referral source or other account of Centuri to not purchase, or
reduce or discontinue purchasing any products or services from Centuri, or from
providing any products or services to Centuri.

 

 

CENTURI CONSTRUCTION GROUP    LTIP    P A G E | 12



--------------------------------------------------------------------------------

iii. organize or operate in any way (or assist any person, organization or
entity in organizing and operating) any business in the United States or Canada
that in any way competes, directly or indirectly, with the products or services
of Centuri.

2. Participant also acknowledges that, irrespective of his or her eligibility
under the LTIP, and at all times while employed at Centuri and for all times
after termination (voluntarily or involuntarily, with or without cause) he or
she has an ongoing obligation to neither disclose nor use any confidential,
trade secret and/or proprietary information (as hereinafter defined, any and all
of which is also referred to herein as “Protected Information”) belonging to
Centuri or any Customer, except as done in the course of Participant’s
employment with Centuri or as expressly authorized by Centuri, it being
understood and agreed:

i. Centuri’s Protected Information is one of its most important assets, the
unauthorized disclosure or use of which would be highly detrimental to Centuri’s
interests, and any and all such information is Centuri’s exclusive property
having independent economic value.

ii. As an employee of Centuri, Participant will be exposed to Protected
Information in the course of day to day business activities, inasmuch as such
exposure is essential to the performance of Participant’s job duties. The
provisions of this Section 3.12 and each of its subparts are a condition of
Participant’s continued employment with Centuri, and Participant’s employment
and compensation by Centuri are induced by and in consideration of Participant’s
acknowledgement and fulfillment of his or her obligations described within this
Section 3.12 and each of its subparts (and, if in supplementation, as stated
elsewhere by Centuri, such as but not limited to its policies and procedures and
its Code of Business Conduct and Ethics).

iii. The business of Centuri and the nature of Participant’s employment will
also permit access to protected information belonging to Customers, which is the
Customer’s property and the unauthorized disclosure or use of which would be
highly detrimental to Centuri, as well as the Customer.

iv. At no time shall Participant disclose or use, directly or indirectly, any
Protected Information, except as approved by Participant’s supervisor and done
in the course of Participant’s employment with Centuri, or as expressly
authorized by Centuri.

v. Should Participant’s employment at Centuri be terminated (for voluntarily or
involuntarily, with or without cause), Participant shall immediately return to
Centuri any and all documents and tangible items (and all copies, facsimiles and
specimens thereof) embodying or containing any

 

 

CENTURI CONSTRUCTION GROUP    LTIP    P A G E | 13



--------------------------------------------------------------------------------

Protected Information belonging to Centuri or any Customer or both, along with
all copies, facsimiles and specimens thereof, and at no time following
Participant’s termination shall he or she disclose or use any Protected
Information belonging to Centuri or the Customer, it being expressly understood
that Participant has no right to use, practice or disclose the Protected
Information for Participant’s own benefit or for the benefit of any third party.

3. As used in this Section 3.12, “Customer” shall mean any person or entity for
whom Centuri performs services or from whom Centuri, its employees, agents and
consultants obtain protected information. “Confidential, Trade Secret and/or
Proprietary Information” shall mean any information not generally known in the
industries in which Centuri or any Customer is engaged in, and includes but is
not limited to information relating to any existing or contemplated services,
costing data of any sort, technology, concepts, processes, methods, techniques,
know-how, business plans, sales or marketing methods of doing business, customer
lists, customer usages or requirements, or supplier/subcontractor information,
which is owned or licensed by Centuri or its Customer, or is held by Centuri or
its Customer in confidence and, to the extent not covered by the foregoing,
includes the following:

i. technical information and know-how on all Centuri products, equipment,
processes, services, and systems;

ii. Centuri business planning information, such as new services, customer
strategy, expansion plans, relocation, downsizing, acquisition and mergers;

iii. financial information on costs, investments, profit, margins and forecasts;

iv. problems in any area of Centuri’s business;

v. Centuri production information, progress reports and other productivity
information;

vi. marketing strategies, pricing, supplier/subcontractor information, bid
information and Centuri developed bid programs;

vii. quality and improvement program results; and

viii. Centuri employee information (such as, but not limited to changes in
staffing, relocation, wages and salaries, and bonus program results).

ii. Nothing contained in this Section 3.12 shall be constructed as precluding
the Participant from the use or practice of any skill or expertise generally
associated with his or her employment but not special or unique to Centuri.

 

 

CENTURI CONSTRUCTION GROUP    LTIP    P A G E | 14



--------------------------------------------------------------------------------

iii. Any breach of Section 3.12 or any of its subparts shall constitute grounds
for termination (if Participant is still employed at Centuri at time of breach),
and shall provide Centuri the basis for obtaining injunctive relief by a court
of law (whether permanent or preliminary or a temporary restraining order), and
shall entitle Centuri to an action at law or in equity for any damages related
to or arising out of any such breach, and shall automatically cause a forfeiture
of any and all amounts paid, and a discontinuance of any and all amounts or
otherwise due and owing to Participant under the LTIP, none of which shall
require prior notice.

3.13 Claims Procedures

(a) Claims for Benefits. For the purpose of this procedure, a claim for benefits
under this Plan is defined as: (a) a request for withdrawal or distribution of
funds; or (b) a request for correction of a perceived administrative error.

(b) Any claim for benefits under the Plan must be submitted in writing to the
Committee within the “applicable limitations period.” The “applicable
limitations period” shall be one year, beginning on the earliest of (a) in the
case of any lump-sum payment, the date on which the payment was made, or (b) for
all other claims, the date on which the action complained or grieved occurred.
If such claim for benefits is wholly or partially denied, the Committee shall,
within a reasonable period of time not to exceed ninety (90) days after receipt
of the claim, notify the Participant or Beneficiary or other party making the
claim (the “Claimant”) of the denial of the claim. Such notice of denial
(a) shall be in writing, (b) shall be written in a manner calculated to be
understood by the Claimant, and (c) shall contain (1) the specific reason or
reasons for denial of the claim, (2) a specific reference to the pertinent Plan
provisions upon which the denial is based, (3) a description of any additional
material or information necessary to perfect the claim, along with an
explanation of why such material or information is necessary, and (4) an
explanation of the claim review procedures and the time limits applicable to
such procedures and a statement of the Claimant’s right to bring a civil action
under ERISA Section 502(a) following an adverse benefit determination upon
review. The ninety (90) day period may, under special circumstances, be extended
up to an additional ninety (90) days upon written notice of such extension to
the Claimant which notice shall specify the special circumstances that require
an extension of time and the date by which the Committee expects to communicate
to the Claimant a decision on the claim. If the claim is denied the Claimant may
file a request for review as provided in Section 3.13(B).

(c) Request for Review. Within sixty (60) days after the receipt of the decision
denying a claim by the Claimant, the Claimant may file a written request with
the Committee that it conduct a full and fair review of the denial of the claim
for benefits. The Claimant or his/her duly authorized representative may review
pertinent documents and submit issues and comments in writing to the Committee
in connection with the review.

 

 

CENTURI CONSTRUCTION GROUP    LTIP    P A G E | 15



--------------------------------------------------------------------------------

i. Decision on Review of Denial. The Committee shall deliver to the Claimant a
written decision on the review of the denial within a reasonable period of time
not to exceed sixty (60) days after the receipt of the aforesaid request for
review, except that if there are special circumstances (such as the need to hold
a hearing, if necessary) which require an extension of time for processing, the
aforesaid sixty (60) day period shall, upon written notice to the Claimant be
extended an additional sixty (60) days. Notice of an extension shall be given
within the initial sixty (60) day review period. The extension notice shall
indicate the special circumstances that require an extension of time and the
date by which the Committee expects to render a decision upon review. Upon
review the Claimant shall be given the opportunity to (1) submit written
comments, documents, records, and other information relating to its claim and
(2) request and receive, free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the Claimant’s claim
for benefits. Whether a document, record, or other information is relevant to a
claim for benefits shall be determined by reference to applicable ERISA
regulations. The review of a denied claim shall take into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The decision on review shall be
written in a manner calculated to be understood by the Claimant and, if adverse,
shall (1) include the specific reason or reasons for the decision, (2) contain a
specific reference to the pertinent Plan provisions upon which the decision is
based, (3) contain a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant’s claim for benefits
(whether a document, record, or other information is relevant to a claim for
benefits shall be determined by reference to applicable ERISA regulations), and
(4) contain a statement describing the Claimant’s right to bring an action under
ERISA Section 502(a).

ii. Notice of Time Limits. When a Participant or a Beneficiary files a claim,
the Committee, or its designee, shall notify him or her of the claim and review
procedure including the time periods involved.

3.14 Limitation on Claims and Venue.

(a) No action at law or in equity to recover under this Plan shall be commenced
later than one year from the date of the Committee’s decision on review (or if
no decision is furnished within 120 days of the Committee’s receipt of the
request for review, one year after the 120th day after receipt of the request
for review). Failure to file suit within this time period shall extinguish any
and all rights to benefits under the Plan. Any lawsuit to recover benefits under
this Plan shall be filed in Federal District Court in Maricopa County Arizona.

 

 

CENTURI CONSTRUCTION GROUP    LTIP    P A G E | 16